IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 363 MAL 2015
                              :
              Respondent      :
                              : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
         v.                   :
                              :
                              :
GREGORY SHANE KINNARD, JR.,   :
                              :
              Petitioner      :


                                     ORDER


PER CURIAM

      AND NOW, this 10th day of August, 2015, the Petition for Allowance of Appeal

and Application for Relief to Request Leave of Court in Order to Pursue Along With

Pending Appellate Jurisdiction Additional Jurisdiction of the Extraordinary Kind in

Respect to Emergency are DENIED.